Case 4:18-cv-01885-HSG Document 508 Filed 10/02/18 Page 1 of 3




             Exhibit 45
10/1/2018                               Lumia 636/638 are first
                           Case 4:18-cv-01885-HSG               TD-LTE phones
                                                            Document       508from Filed
                                                                                   Nokia in10/02/18
                                                                                           China - GSMArena.com
                                                                                                        Page 2news
                                                                                                                of 3




                                                                                                                               SAMSUNG GALAXY A8 (2018) REVIEW


                             PHONE FINDER                                                                                                                  
            SAMSUNG         LENOVO      ALCATEL       WIKO

              APPLE         XIAOMI        ZTE         VIVO

              NOKIA        GOOGLE      TOSHIBA        LEECO

              SONY           ACER      VODAFONE    PANASONIC



                                                                Lumia 636/638 are first TD-LTE phones from
               LG           ASUS       ENERGIZER       HP

              HTC           OPPO         CAT           YU

            MOTOROLA       ONEPLUS       LAVA       VERYKOOL

             HUAWEI

            MICROSOFT
                            MEIZU

                          BLACKBERRY
                                       MICROMAX

                                         BLU
                                                    MAXWEST

                                                      PLUM
                                                                Nokia in China
                ALL BRANDS               RUMOR MILL                                                                      COMMENTS (35)           POST YOUR COMMENT
                                                                11 June, 2014                                     Nokia      Windows Phone   China Mobile     China Unicom



                                                                  Nokia officially unveiled its first TD-LTE phones today – the Nokia Lumia 636/638. They are
                                                                  headed to China Unicom and China respectively, both at the price of CNY 1,300 ($210). The
                                                                  Lumia 638 went up on pre-order a couple of weeks ago at a slight lower price of CNY 1,200.




             TOP 10 BY DAILY INTEREST
                 Device                            Daily hits
             1. Oppo Realme 2 Pro                    58,484

             2. Samsung Galaxy A7 (2018)             50,451

             3. Xiaomi Pocophone F1                  46,502
             4. Apple iPhone XS Max                  35,937

             5. Huawei Mate 20 Pro                   35,799

             6. Xiaomi Mi A2 Lite (Redmi 6 P…        30,930

             7. Oppo F9 (F9 Pro)                     30,803

             8. Xiaomi Redmi Note 5 Pro              30,040

             9. Samsung Galaxy Note9                 29,627
            10. Xiaomi Redmi Note 6 Pro              28,538
                                                                  The two new smartphones are based on the Lumia 630, meaning they have a 4.5" WVGA
                                                                  screen and are powered by a Snapdragon 400 chipset, but the RAM has been doubled to
                                                                  1GB. TD-LTE is the Chinese flavor of 4G LTE, but the phones are compatible with
                                                                  international LTE for roaming too.

                                                                  The Nokia Lumia 636/638 run Windows Phone 8.1 and come with free navigation from HERE
                                                                  Maps and free Nokia MixRadio music streaming.




                                                                                                                    TIP US     880K   142K   87K   457K     RSS   LOG IN SIGN UP




                                                                                                                         
https://www.gsmarena.com/lumia_636_638_are_first_tdlte_phones_from_nokia_in_china-news-8753.php                                                                                    1/2
10/1/2018                             Lumia 636/638 are first
                         Case 4:18-cv-01885-HSG               TD-LTE phones
                                                          Document       508from Filed
                                                                                 Nokia in10/02/18
                                                                                         China - GSMArena.com
                                                                                                      Page 3news
                                                                                                              of 3




                                                                  The Lumia 638 will be available from June 21 and is currently displayed at the Mobile Asia
                                                                  Expo. The Lumia 636 will launch on July 5. They will be available in Black, White, Orange and
                                                                  Yellow.

                                                                  Source (in Chinese) | Via


                                                                RELATED ARTICLES
             TOP 10 BY FANS
                Device                        Favorites
             1. Xiaomi Redmi Note 5 Pro          1,242
             2. OnePlus 6                        1,168

             3. LG V30                           1,097
                                                                HMD also schedules an            Alleged Nokia 7.1 Plus           Non-plus Nokia 7.1 colors    Nokia 7 plus now receiving
             4. Xiaomi Mi A1 (Mi 5X)             1,062          event for October 11             visits TENAA for                 and price revealed           Android Pie
             5. Apple iPhone X                   1,012                                           certification

             6. Huawei Mate 10 Pro                   909

             7. OnePlus 5T                           893        READER COMMENTS
             8. Nokia 7 plus                         848
                                                                           1234566                                                                             07 Apr 2015         thf
             9. Samsung Galaxy S9+                   839          1
            10. Huawei P20 Pro                       731                   Having no flash and no camera doesn't make it the worst phone. They don't make the phone.
                                                                           Try checking out its specs & hardware.


                                                                                                                                                                                  Reply


                                                                           salman                                                                              17 Feb 2015         f{1
                                                                  s
                                                                           i like to have windows qwerty phone. but comparing it with lumia 535 bigest difrence is quality
                                                                           and. style thank you


                                                                                                                                                                                  Reply


                                                                           AnonD-214886                                                                        30 Jan 2015         vxi
                                                                  D
                                                                           Not for us Skype Users. No Front Cam. :( this LTE device is just for browsing. can't play games
                                                                           much with the Hardware. If they added the 2MP Front Camera, I would have bought it.


                                                                                                                                                                                  Reply



                                                                 READ ALL COMMENTS                   POST YOUR COMMENT                                           Total reader comments: 35


                                       Home   News    Reviews    Compare     Coverage     Glossary   FAQ     RSS feed        Facebook      Twitter                              CDN by
                                       © 2000-2018 GSMArena.com       Mobile version    Contact us   Advertising   Privacy   Terms of use




https://www.gsmarena.com/lumia_636_638_are_first_tdlte_phones_from_nokia_in_china-news-8753.php                                                                                              2/2
